Citation Nr: 0607584	
Decision Date: 03/16/06    Archive Date: 03/29/06

DOCKET NO.  03-24 467	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been received to reopen 
a previously denied claim for entitlement to service 
connection for a neck condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

K. Fitch, Associate Counsel


INTRODUCTION

The veteran had active service from February 1959 to February 
1969, and again from May 1969 until May 1979, including 
service in the Republic of Vietnam.  His decorations include 
the Purple Heart Medal.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating decision of the 
Waco, Texas, Regional Office (RO) of the Department of 
Veterans Affairs (VA) that, after determining that new and 
material evidence had been received to reopen the claim, 
denied service connection for a neck condition.  The veteran 
perfected a timely appeal of this determination to the Board.

In November 2005, the veteran, accompanied by his 
representative, testified at a hearing before the undersigned 
Acting Veteran's Law Judge.  A transcript of the hearing has 
been associated with the veteran's claims file. 

The entitlement to service connection for a neck condition is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  In an October 2001 rating decision, the RO denied the 
veteran's claim of entitlement to service connection for a 
neck condition; the next month, the RO notified the veteran 
of its decision and of his appellate rights; the veteran did 
not appeal the decision within the allotted time and the 
decision became final.

2.  Evidence added to the record since the October 2001 
rating decision is not cumulative or redundant, and, when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the veteran's 
claim and raises a reasonable possibility of substantiating 
the claim.


CONCLUSION OF LAW

1.  Evidence received since the October 2001 rating decision 
is new and material; the claim of entitlement to service 
connection for a neck condition is reopened.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156(a) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was enacted.  The VCAA has since been codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126.  
This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  The 
Board has considered this legislation, but finds that, given 
the favorable action taken below, no discussion of the VCAA 
at this point is required.  

II.	Application to reopen claim of entitlement to service 
connection for
a neck condition.

Generally, a claim that has been denied in an unappealed RO 
decision may not thereafter be reopened and allowed.  38 
U.S.C.A. § 7105(c) (West 2002).  An exception to this rule is 
38 U.S.C.A. § 5108, which provides that if new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim.

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  In addition, for the purpose of 
determining whether a case should be reopened, the 
credibility of the evidence added to the record is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

Evidence associated with the claims folder since October 2001 
includes private and VA treatment records, a VA examination, 
the veteran's testimony before the Board, and statements of 
the veteran and his representative in connection with his 
claim.

Of particular significance are private and VA records 
indicating that the veteran has been diagnosed with 
degenerative arthritis of the cervical spine and chronic 
cervical pain.  The veteran's file since October 2001 also 
contains conflicting medical opinions regarding whether the 
veteran's current neck condition is related to a fall that he 
suffered in service. 

The Board finds that this new evidence, when considered by 
itself or in conjunction with the evidence previously of 
record, relates to an unestablished fact necessary to 
substantiate the veteran's claim.  The Board also finds that 
this evidence is neither cumulative nor redundant of the 
evidence of record at the time of the September 1994 decision 
that denied service connection for left hear hearing loss 
and, when considered with previous evidence of record relates 
to an unestablished fact necessary to substantiate the 
veteran's claim and raises a reasonable possibility of 
substantiating the claim.

Having determined that new and material evidence has been 
added to the record, the veteran's claim of service 
connection for hearing loss is reopened.


ORDER

As new and material evidence has been presented, the 
veteran's claim of entitlement to service connection for a 
neck condition is reopened; the appeal is granted to this 
extent only.


REMAND

After a careful review of the claims folder, the Board finds 
that the veteran's claim of entitlement to service connection 
for a neck condition must be remanded for further action.  

First, the Board notes that, in November 2005 argument before 
the Board, the veteran indicated that he receives regular 
treatment for his condition at the VA Outpatient Clinic in 
Fort Worth, Texas.  The veteran also indicated that he was 
scheduled for an appointment at this clinic for December 
2005.  Records from this facility dated since May 2005, 
however, have not been associated with the veteran's file.  
The Board finds therefore that this matter must be remanded 
in order to associate these records with the veteran's file, 
to include any December 2005 treatment reports.  In this 
regard, the Board notes that records generated by VA 
facilities that may have an impact on the adjudication of a 
claim are considered to be constructively in the possession 
of VA adjudicators during the consideration of a claim, 
regardless of whether those records are physically on file.  
See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).  Pursuant to the 
VCAA, VA must obtain these outstanding VA and private 
records.  See 38 U.S.C.A. § 5103A(b-c) (West 2002); 38 C.F.R. 
§ 3.159(c) (2004).  

In addition, the Board notes that the veteran was afforded a 
VA examination in October 2003 in connection with his claim.  
The examiner noted the veteran's medical history, including 
his fall in service, but indicated that he thought the 
veteran's neck condition was not the result of the in-service 
fall, but rather the result of the aging process.  Subsequent 
to this examination, however, the veteran submitted the 
medical records related to the December 1977 accident, 
detailing the fall and the treatment he received at that 
time.  In addition, the veteran, in his testimony before the 
Board, indicated that, while he was not specifically treated 
for his neck after the fall, in that his low back was the 
primary area of injury, he nevertheless had neck pain 
following the accident and sought treatment for this 
immediately after service from a now deceased private 
physician.  He also indicated that his neck has continued to 
bother him up to the present time.  In this regard, the Board 
notes that the veteran is competent to report his 
experiences.  See Charles v. Principi, 16 Vet. App. 370 
(2002).  
  
Based on the foregoing, the Board concludes that, upon 
remand, the RO should arrange for the veteran to be afforded 
an additional VA examination in connection with his claim.  
After determining the nature and extent of any current neck 
condition found to be present, the examiner should offer an 
opinion as to the likelihood that any such disability is 
related to or had its onset during service, to include the 
December 1977 fall, or whether the veteran's disability is 
secondary to his service-connected low back disability.  
Pursuant to the VCAA, such an examination is necessary to 
adjudicate this claim.  See 38 U.S.C.A § 5103A (West 2002); 
38 C.F.R. § 3.159(c)(4) (2003).  And, in his opinion, the 
examiner should comment on the December 1977 medical records 
in connection with the veteran's in-service accident.  These 
additional medical records associated with the claims file, 
may shed additional light on the veteran's condition and may 
impact the claim.  The examiner should also comment on the 
November 2002 report of the veteran's private physician 
indicating a connection between the veteran's current neck 
condition and the in-service fall.  

In view of the above, this matter is REMANDED to the RO for 
the following actions:

1.  The RO should contact the veteran and 
request that he identify all VA and non-
VA health care providers, not already 
associated with the veteran's claims 
file, that have treated him since service 
for his neck. This should specifically 
include examination and treatment records 
from the VA Outpatient Clinic in Forth 
Worth, Texas, dated since May 2005.  The 
aid of the veteran in securing these 
records, to include providing necessary 
authorizations, should be enlisted, as 
needed.  If any requested records are not 
available, or if the search for any such 
records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file, and the 
veteran should be informed in writing. 

2.  After associating with the claims 
folder all available records received 
pursuant to the above-requested 
development, the veteran should be 
afforded a VA examination to determine 
the current nature and extent of any 
neck condition found to be present.  All 
necessary special studies or tests 
should be accomplished.  It is 
imperative that the examiner who is 
designated to examine the veteran 
reviews the evidence in the claims 
folder, including a complete copy of 
this REMAND, and acknowledges such 
review in the examination report.  The 
report of examination should contain a 
detailed account of all manifestations 
of a neck condition found to be present.  
If the examiner diagnoses the veteran as 
having a neck condition, the examiner 
should offer an opinion as to whether it 
is at least as likely as not that the 
veteran's condition was caused by or had 
its onset during service, to include the 
December 1977 in-service fall, or 
whether the veteran's neck disability is 
secondary to his service-connected low 
back disability.  In this regard, the 
examiner is specifically asked to 
comment on the December 1977 medical 
records regarding the in-service 
accident, and the November 2002 report 
of the veteran's private physician 
indicating a connection between the 
veteran's current neck condition and the 
in-service fall.  If the examiner is 
unable to provide the requested 
information with any degree of medical 
certainty, the examiner should clearly 
indicate that.  The examiner should set 
forth the complete rationale for all 
opinions expressed and conclusions 
reached, in a legible report.

3.  After completion of the above 
development (and after undertaking any 
additional development deemed warranted 
by the record), the RO should review the 
veteran's claims in light of all relevant 
evidence and governing legal authority 
and precedent.  In the event the decision 
remains adverse to him, the veteran must 
be furnished a supplemental statement of 
the case and be given an opportunity to 
submit written or other argument in 
response thereto before the claims file 
is returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


